Citation Nr: 9900514	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-27 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to February 
1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has suffered with a low back 
disorder ever since sustaining a back injury in service.  He 
asserts that he originally injured his back while moving 
office furniture and that he reinjured the back later in 
service while playing basketball.  As he asserts that he 
continues to suffer from an injury incurred in service, he 
requests a favorable determination.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veterans claim should be 
reopened and the record supports an allowance of service 
connection for a low back disorder.


FINDINGS OF FACT

1. An unappealed RO decision in June 1980 denied entitlement
to service connection for residuals of back injuries.

2. The evidence associated with the claims file subsequent to 
the June 1980 rating
decision demonstrates that a chronic low back disorder is 
related to an incident during active service.


CONCLUSIONS OF LAW

1. The ROs June 1980 decision, denying entitlement to 
service connection for a
low back disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1998).

2. The evidence received since June 1980 is new and material, 
and the claim of
entitlement to service connection for a low back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  A low back disorder was incurred in service. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim of entitlement to service connection for 
a low back disorder was previously considered and denied.  
The RO denied the claim in June 1980 and the veteran was 
notified of the denial and of his appellate rights later that 
same month.  The rating decision noted that the veteran 
complained of low back pain but noted that he had failed to 
report for a scheduled VA examination and, at any rate, the 
veterans back disability was not found on discharge 
examination.  Essentially, then, the veterans claim was 
denied on the basis that there was no evidence of a nexus 
between any currently diagnosed disorder and his period of 
active service. 

The law provides that appellate review will be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a Statement of the Case is furnished.  

38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  As the veteran 
did not file a timely notice of disagreement or a timely 
substantive appeal, the adverse determination in June 1980 
became final.

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (1998); Suttman v. Brown, 5 Vet. App. 127, 136 
(1993).  The Board must review all evidence submitted since 
the claim was finally disallowed on any basis to determine 
whether new and material evidence sufficient to reopen the 
claim has been presented or secured.  See Evans v. Brown, 9 
Vet. App. 283, 285 (1996).  New evidence submitted to reopen 
a claim will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 519, 513 (1992).  If the Boards 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a);  see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

If the evidence is deemed new and material, consideration of 
the service connection issue on the merits is warranted.  In 
order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

The veterans service medical records were the only item of 
evidence which was of record at the time of the ROs June 
1980 rating decision.  The service medical 

records disclosed that the veteran did seek treatment in June 
1978, and complained that he had injured his back while at a 
gym and it continued to be painful two weeks later.  In a 
report of medical history for separation in November 1979, 
the veteran stated that he had been self-medicating low back 
pain since an injury in 1978. 

The additional pertinent evidence which has been associated 
with the claims file since the ROs rating decision in June 
1980 includes: an October 1990 X-ray report; a January 1991 
VA outpatient treatment record; January to June 1991 
treatment records from J. Patrick Livingston, M. D. and 
Charles D. Arnold, M. D.; January to March 1991 physical 
therapy notes; a February 1995 VA examination report; 
September 1995 and February 1996 letters from Robert E. 
Terrell, M.D. and Dr. Livingston; three May 1996 statements 
from fellow soldiers; a July 1996 letter from Stephen 
Popielec, M. D.; a August 1996 letter from Dr. Terrell; 
November 1996 hearing testimony from the veteran; an August 
1997 statement from the veteran; a March 1998 report from 
Luann Woods, D.O., a June 1998 statement from the veteran; a 
September 1998 statement from Maurice Thorne; and September 
1998 testimony from the veterans videoconference hearing 
before the undersigned acting member of the Board.

Drs. Livingston and Arnold noted left lower lumbar tenderness 
and limitation of forward flexion and diagnosed probable 
lumbar disc disease or left lumbar strain.  Although the 
veteran underwent physical therapy with some reduction of 
pain and increase in range of motion, Dr. Arnold noted that 
the veterans symptoms continued.

The veteran underwent a VA examination in February 1995, at 
which he reported that he wrenched his back while moving 
desks in service.  After examination, the examiner found that 
the veteran got around alright but that there was a 20-degree 
lower thoracic right handed scoliosis, with a compensatory 
curve in the lumbar region. Lumbosacral strain was diagnosed.  
The veteran was, at the same time, receiving treatment from 
Dr. Livingston, Dr. Popielec, and Dr. Terrell.  They noted 
the veterans ongoing problems, and that an MRI (magnetic 
resonance imaging) revealed a moderate sized protrusion at 
L4-5 and mild lateral disc bulging at L5-S1.  

The three statements from fellow soldiers supported the 
veterans account that he injured himself at the gym.  

In August 1996, Dr. Terrell stated an opinion that the 
veteran sustained an injury in June 1978 and it has given 
him rather persistent pain since, and I feel with medical 
certainty that he injured his back [in 1978], that he has 
continued to have persistent pain in his back, and that his 
current pain is caused by the original injury in June 1978.  

Maurice Thorne, the veterans supervisor at the time of the 
initial injury, confirmed that the veteran injured his back 
while carrying a desk in service.  The veteran has stated 
that his inservice injury has led to ongoing problems, and 
the Board finds the veterans statements to be credible.  The 
veteran testified that Dr. Terrell had reviewed his medical 
records prior to rendering his opinion.

The Board finds that the evidence presented and secured 
subsequent to the June 1980 RO denial is new and bears 
directly and substantially upon the specific matter under 
consideration.  By itself and in connection with evidence 
previously assembled, the additional evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.  The additional evidence is thus new and 
material, and the veterans claim for service connection for 
a low back disorder is reopened. 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.   

Upon consideration of the veterans claim on the merits, the 
Board finds that the evidence of record demonstrates that: 
the veteran has a current low back disability; his low back 
was injured in service; and the current disability is 
etiologically related to the injury sustained in service.  In 
this regard, the Board accepts the opinion of Dr. Terrell 
that there is a nexus between the current disability and an 
injury in service.  Service connection for a low back 
disorder is thus established.  38 U.S.C.A. §§ 1110, 1131. 




ORDER

Service connection for a low back disorder is granted.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
